                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 JERMAINE D’SHANN DODD,

                         Petitioner,

         v.                                                CAUSE NO. 3:19-CV-29-DRL-MGG

 WARDEN,

                         Respondent.

                                       OPINION AND ORDER

        Jermaine D’Shann Dodd, a prisoner without a lawyer, filed a motion (ECF 28) to reconsider

the court’s July 29, 2019, order (ECF 25) denying his motion for a temporary restraining order and

preliminary injunction. In that order, the court denied Mr. Dodd’s request for injunctive relief because

it appeared to be premised on his desire to “rectify a broad spectrum of complaints he ha[d] against

the law library supervisor and prison staff related to his confinement.” ECF 25 at 2.

        Specifically, the court advised Mr. Dodd that “[t]his is a habeas corpus action challenging a

prison disciplinary proceeding and [he] cannot seek relief in this action pertaining to the allegations he

has raised in his motion [for injunctive relief].” ECF 25 at 3. As the United States Court of Appeals

for the Seventh Circuit has explained:

        State prisoners who want to challenge their convictions, their sentences, or
        administrative orders revoking good-time credits or equivalent sentence- shortening
        devices, must seek habeas corpus, because they contest the fact or duration of custody.
        State prisoners who want to raise a constitutional challenge to any other decision, such
        as transfer to a new prison, administrative segregation, exclusion from prison
        programs, or suspension of privileges, must instead employ § 1983 or another statute
        authorizing damages or injunctions – when the decision may be challenged at all, which
        under Sandin v. Conner will be uncommon.

Moran v. Sondalle, 218 F.3d 647, 650-51 (7th Cir. 2000) (citations omitted). The court explained that, to

the extent Mr. Dodd had an available remedy pertaining to the allegations he raised in his motion, it

was not in this case. ECF 25 at 3. In other words, Mr. Dodd could only challenge his conviction for
making or possessing intoxicants in ISP 18-09-198. Id. However, if he had complaints about his access

to courts, alleged false disciplinary reports, or his due process rights related to his classification

hearings and appeals, the court advised him that he could initiate a separate lawsuit under 42 U.S.C.

§ 1983. Id. at 3-4.

        In his motion for reconsideration, Mr. Dodd reasserts the same arguments he presented in his

initial motion for injunctive relief. ECF 28 at 1-3. “A motion for reconsideration performs a valuable

function where the Court has patently misunderstood a party, or has made a decision outside the

adversarial issues presented to the Court by the parties, or has made an error not of reasoning but of

apprehension.” Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990).

However, “[r]econsideration is not an appropriate forum for rehashing previously rejected arguments

or arguing matters that could have been heard during the pendency of the previous motion.” Ahmed

v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004). In sum, Mr. Dodd’s motion to reconsider is simply his

attempt to rehash the same arguments he raised in his initial motion and has not provided any basis

for overturning the court’s ruling. As such, there is no new argument in the present motion that

warrants disturbing the court’s July 29, 2019, order.

        For these reasons, the court DENIES the motion to reconsider (ECF 28).

        SO ORDERED.

        December 9, 2019                                s/ Damon R. Leichty
                                                        Judge, United States District Court




                                                   2
